Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aburaba et al (US 20150096330) referred to as Aburaba herein after.
	Regarding claim 1, Aburaba discloses a glass forming apparatus comprising: a forming device (103) the forming device has a first and second edge portion respectively (105a, 105b) thus considered configured to form a glass ribbon (105) of the width between the forming apparatus [0028].
Aburaba discloses a draw roll device (115).  Applicant has not defined any of the zones such that they structurally alter the claimed apparatus from that of Aburaba however in the interest of compact prosecution the pull roll device 115 can be located within the viscous zone (141), the setting zone (143), and the elastic zone (145) (at least Fig 1-3). 
The first pull roll apparatus is located within the viscous zone (141) or may be located at the top of the setting zone (143) adjacent to the viscous zone (141).  The second pull roll apparatus is located within the setting zone (143) and the optional third pull roll apparatus is located within the elastic zone (145). Fig 6-7 show additional intermediate draw rollers as well however as stated above; Applicant has not defined any of the zones in such a way that would structurally distinguish the claimed apparatus from that of Aburaba.
Aburaba discloses a control device which may be configured to independently communicate with and operate each of the pull roll devices see at least [0044]. 
Although, Aburaba does not explicitly state that the first pair of draw rolls of the first pull apparatus provides an upward pull force to the glass ribbon, the first pair of pull rolls of the second pull roll apparatus provides a downward pull force to the glass ribbon and the first pair of draw rolls of the lower draw roll apparatus also provides downward pull force to the glass ribbon. 
device of Aburaba and specifically the controller is configured to operate the pull rolls as required by present claim 1.  Furthermore, it would be obvious to one of ordinary skill in the art to program the controller such that the pull rolls operate at velocities and torque to maintain tension to properly control the draw of the glass ribbon between draw rolls.  

Regarding claim 4, Aburaba discloses rollers which are arranged at an angle to the horizontal and may apply lateral tension [0057].
Regarding claims 5-7, Aburaba discloses rollers with a first and second pull roll apparatus as discussed above and shown in Fig 1-3 at least, wherein the rollers have motors and are structurally connected to a controller to operate individually with substantially constant torque, angular velocity at least abstract, [0006], [0012]-[0013], [0044]-[0046], [0053]-[0056].

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. Applicant states that Aburaba does not state that the first pair of draw rolls of the first pull apparatus provides an upward pull force to the glass ribbon, the first pair of pull rolls of the second pull roll apparatus provides a downward pull force to the glass ribbon and the first pair of draw rolls of the lower draw roll apparatus also provides downward pull force to the glass ribbon. Applicant refers to Fig 8 1 and states, “appears to show the first pull roll apparatus 149 applying a greater negative force than the second pull roll apparatus 169.

In further response Aburaba states that the control device may be configured to independently communicate with and operate each of the pull roll devices with a similar or separate velocity [0048]-[0054] Aburaba specifically states a desired tension between draw rolls to achieve a desired tension along the draw path [0068], [0070] thus the device of Aburaba and specifically the controller is configured to operate the pull rolls as required by present claim 1.  Furthermore, it would be obvious to one of ordinary skill in the art to program the controller such that the pull rolls operate at velocities and torque to maintain tension to properly control the draw of the glass ribbon between draw rolls.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741